— Order unanimously modified and, as modified, affirmed, with costs to respondents, in accordance with the following memorandum: We modify the order to include a provision declaring the agreement dated October 7, 1983 valid essentially for the reasons stated at Surrogate’s Court, Monroe County (Ciaccio, S.). We emphasize that the agreement as construed by the Surrogate does not result in a delegation or a diminution of any of Central’s fiduciary responsibilities and that the agreement in no way dilutes the sole power of the Surrogate to approve commissions. (Appeal from order of Monroe County Surrogate’s Court, Ciaccio, S. —- removal of coadministrator.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule, JJ.